Van Ness, J.
Though I concur in the decision of the court, yet I think proper briefly to explain the ground of my concurrence. The construction of the will of Lord Stirling was settled by the court of errors, in Jackson v. Delancy, and I am not at liberty to adopt a different construction. Were it not for that decision, I should have no difficulty in saying, that Lady Stirling did not take a fee under the will of Lord Stirling, and that the judgments were not well revived by sci. fa. against Lady Catharine Duer. But a decision of the court of errors, directly on the point before the court, in this cause, and which was necessary to the determination of the cause in that court, must be binding on this court.
Judgment for the defendant.